 

xooc-.io\c.n.p.wr\;

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
23

 

Dennis R. Thelen, Esq. (SBN 33999)
Kevin E. Thelen, Esq. (SBN 252665)
LAW OFFICES OF
LEBEAU ~ THELEN, LLP
5001 East Comrnercenter Drive, Suite 300
Post Offlce Box 12092
Bakersfield, California 933 89-2092
(661) 325-8962; Fax (661) 325-1127
E-mail: dthelen@lebeauthelen.com

E-mail: kthelen@lebeauthelen.com

Attorneys for Defendant,
STEVEN YAPLEE, M.D.

 

UNITED STATES DIS'I`RICT COURT

EASTERN DISTRICT OF CALIFORNIA

ANDREW HODGINS, Case No.: 1:17-CV-00679-SKO
Plaintiff, STIPULATION ANDM] ORDER
FOR TELEPHONE APPEARANCE
Vs.
Date: December 20, 2018
STEVEN YAPLEE, M.D.; J. SUNDARAM, Time: 1:00 p.m.

M.D., CI-IANG, M.D. and DOES 1 through 10,

Defendants.

 

Courtroom: 10

Date Filed: May 17, 2017
Trial Date: March 5, 2019

 

 

n

TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:

Plaintiff ANDREW HODGINS, by and through his counsel of record Marguerite Meade, and

defendant STEVEN YAPLEE, M.D., by and through his counsel of record Kevin E. Thelen, hereby

stipulate and agree that the Claims Representative for CAP-MPT, which provides medical professional

///
///
///
///
///
///

-1_

STIPULATION AND [PROPOSEDI ORDER FOR TELEPHONE APPEARANCE

 

U'a-{>~L)Jl\.)

\OOO'--]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

liability coverage for Dr. Yaplee, may telephonically attend the upcoming Settlernent Conference, set
for December 20, 2018 in Courtroom 10 at 1:00 p.m. With Hon. Magistrate Judge Grosjean, in lieu 01

personal appearance, subject to Court approval.

 

IT IS SO STIPULATED.
Dated: December 14, 2018 By: /S/ MARGUERITE MEADE
WILLIAM L. SCI-IMIDT, ESQ.
MARGUERITE MEADE, ESQ.
Attorneys for Plaintiff
ANDREW HODGINS
Dated: December 14, 2018 LeBEAU-THELEN, LLP

By: /S/ KEVIN E. THELEN
DENNIS R. THELEN, ESQ.
KEVIN E. TI-IELEN, ESQ.
Attorneys for Defendant,
STEVEN YAPLEE, M.D.

[PRoPosEI)] 0RDER

Pursuant to the Stipulation of the parties, it is hereby ordered that the Claims R_epresentative for
CAP-MPT, Which provides medical professional liability coverage for Dr. Yaplee, may telephonically
attend the upcoming Settlement Conference, set for December 20, 2018 in Courtroom 10 at 1:00 p.m.

with Hon. Magistrate Judge Grosjean in lieu of a personal appearance

Dated: l?’l ' § f Aj-_'_

HON. MAG'ISTRATE JUDGE
ERICA P. GROSJEAN

 

_ 2 _
STIPULATION AND |PROPOSED] ORDER FOR TELEPHONE APPEARANCE

